NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FULIANG WEN,                                    No.    15-71414

                Petitioner,                     Agency No. A201-198-889

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 30, 2021**


Before: GRABER, FRIEDLAND, and BENNETT, Circuit Judges.

      Fuliang Wen, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-

40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Wen’s testimony and the testimony of his two

witnesses. For example, Wen and Qiu’s testimony differed regarding where they

first met, and Wen contradicted Zhang regarding the preparation of Zhang’s letter.

See id. at 1044 (adverse credibility finding must be based on the totality of the

circumstances). Given their similarities, substantial evidence also supports the

agency’s analysis of the reliability and authenticity of the four letters submitted by

Wen. See Jiang v. Holder, 754 F.3d 733, 738-40 (9th Cir. 2014) (substantial

evidence review is a highly deferential standard). Further, Wen failed to produce

reliable corroborating evidence of his church attendance in Fremont, California.

See Shrestha, 590 F.3d at 1047-48 (a reasonable trier of fact would not be

compelled to conclude that corroborating evidence was unavailable). Wen’s

explanations do not compel a contrary conclusion. See Zamanov v. Holder, 649

F.3d 969, 974 (9th Cir. 2011) (agency not required to accept explanations for

inconsistencies). In the absence of credible testimony, Wen’s asylum and


                                          2                                     15-71414
withholding of removal claims fail. Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).

      Substantial evidence also supports the agency’s denial of Wen’s CAT claim

because it was based on the same evidence found not credible, and Wen does not

point to any other evidence in the record that compels the conclusion that it is more

likely than not he would be tortured by or with the consent or acquiescence of the

government if returned to China. Shrestha, 590 F.3d at 1048-49.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         3                                    15-71414